Citation Nr: 0102497	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-22 115A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased original disability rating 
for asbestosis, currently rated as 10 percent disabling.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for degenerative joint 
disease of the shoulders and back.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.
ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Atlanta, 
Georgia.  In an August 1999 decision, the RO granted a claim 
by the veteran seeking entitlement to service connection for 
asbestosis, assigning a noncompensable (0 percent) disability 
rating.  It also denied claims for entitlement to service 
connection for hearing loss, tinnitus, and degenerative joint 
disease of the shoulders and back.  In a March 2000 decision, 
the RO granted entitlement to a 10 percent original 
disability rating for asbestosis.


REMAND

After careful review of this case, the Board finds that 
appellate adjudication is not yet warranted.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096  (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000); see Karnas v. Derwinski, 1 Vet. App. 308, 313  
(1991) (Where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.). 

In this case, according to the August 1999 rating decision 
and subsequent Statement of the Case and Supplemental 
Statement of the Case, the RO denied the veteran's service 
connection claims as not well grounded.  That legal basis for 
a decision no longer exists.  Because of the change in the 
law brought about by the Veterans Claims Assistance Act of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Furthermore, the Board finds that there is likely additional, 
pertinent evidence available, but not yet of record.  During 
the veteran's June 2000 video Board hearing, he testified 
that he had additional VA and private medical records that 
were going to be sent by express mail to the Board.  No such 
records are in the claims file.  Similarly, the veteran 
indicated that he had a doctor's appointment on July 7, 2000, 
the results of which he wished to be considered as part of 
his claim.  He also indicated that he was in receipt of 
Social Security Administration disability benefits.  Finally, 
the veteran indicated treatment at the VA Medical Center in 
Atlanta, Georgia, and even submitted a print-out of some of 
the outpatient notes from several recent visits.  However, 
the claims file shows no attempt by the RO to obtain all 
available records from that facility.  Overall, the Board 
finds that the RO must attempt to obtain the above-described 
evidence prior to appellate review.  The Board cannot 
adjudicate this claim based on an incomplete record.  See 
Culver v. Derwinski, 3 Vet. App. 292  (1992) (VA has a duty 
to obtain all pertinent medical records which have been 
called to its attention by the appellant and by the evidence 
of record.).

In regard to the claim for an increased original disability 
rating for asbestosis, the Board finds that another VA 
examination of the veteran's disability is needed.  While he 
underwent VA respiratory examination in July 1999, the report 
of that examination is inadequate for rating purposes.  The 
rating of asbestosis requires clinical evaluation of Forced 
Vital Capacity (FVC), Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO), and 
maximum exercise capacity, as well as evaluation for the 
presence of cor pulmonale, pulmonary hypertension, and/or the 
necessity for oxygen therapy.  38 C.F.R. § 4.97, Diagnostic 
Code 6833  (2000).  The July 1999 examination report only 
provides the results of FVC testing.  The Board notes that 
the veteran also has chronic obstructive pulmonary disease 
(COPD).  The most recent VA records, from March 2000, state 
that his airflow restriction was caused by COPD and that 
asbestosis did not contribute to his disability to a 
significant degree.  As a result, medical analysis and 
opinion is needed to assess the degree of respiratory 
disability caused solely by the service-connected asbestosis.  
In addition, in view of the June 2000 medical report by Dr. 
Blanchford, a VA physical examination and opinion regarding 
the etiology of the veteran's auditory and orthopedic 
disabilities is necessary.  

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one,"  Green v. Derwinski, 1 Vet. App. 121, 124 (1991), and 
"when the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination."  Colvin v. Derwinski, 1 Vet. 
App. 171  (1991); see 38 C.F.R. § 19.9  (2000) (If further 
evidence or clarification of the evidence is essential for a 
proper appellate decision, the Board is required to remand 
the case back to the agency of original jurisdiction.).

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain any 
and all additional medical records 
pertaining to the veteran's treatment for 
asbestosis, hearing loss, tinnitus, and 
degenerative joint disease of the 
shoulders and back.  He should be 
contacted to provide the names of all 
treatment providers, approximate dates of 
treatment, and, where necessary, signed 
release forms.  Records that he was to 
send by express mail in June 2000 and 
those associated with a July 7, 2000, 
doctor's appointment are specifically 
requested.  The RO should also obtain all 
available records from the VA Medical 
Center in Atlanta, Georgia.  Copies of 
all correspondences made and records 
obtained should be associated with the 
claims folder.

2.  The RO should obtain from the Social 
Security Administration, all records 
pertinent to the veteran's claim for 
disability benefits, including any 
medical records relied upon concerning 
that claim.  Copies of all 
correspondences made and records obtained 
should be made part of the claims folder.

3.   The RO should schedule the veteran 
for VA respiratory examination to 
determine the nature and severity of his 
asbestosis disability.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review 
prior to the examination.  The examiner 
should evaluate the veteran's disability 
to determine the degree of disability 
caused by his asbestosis, as opposed to 
chronic obstructive pulmonary disease, a 
history of smoking, or other condition, 
if unrelated to his asbestosis.  If 
differentiation between the asbestosis 
disability and other unrelated conditions 
is not possible, the examiner should 
state so.  Clinical analysis of his 
asbestosis should include pulmonary 
function tests that provide Forced Vital 
Capacity (FVC), Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO), and maximum 
exercise capacity results.  The examiner 
should also evaluate the veteran for cor 
pulmonale, pulmonary hypertension, and/or 
the necessity for oxygen therapy.  See 
38 C.F.R. § 4.97, Diagnostic Code 6833  
(2000).  All necessary tests should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.  All findings 
should be made part of an examination 
report, a copy of which must be made part 
of the claims folder.

4.  The RO should schedule the veteran 
for VA auditory and orthopedic 
examinations to determine the nature and 
severity of his hearing loss, tinnitus 
and degenerative joint disease of the 
back and shoulders.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review 
prior to the examination.  The examiner 
should identify any pertinent disability 
and indicate whether it is more likely, 
less likely or as likely as not that any 
pertinent disability is related to 
service.  The examiner should reconcile 
the findings with the June 2000 medical 
report by Dr. Blanchford.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  All findings should be made part 
of an examination report, a copy of which 
must be made part of the claims folder.

5.  The RO should then review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), 00-92  (December 13, 
2000), and 01-02  (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

6.  Thereafter, the RO should 
readjudicate the claims on appeal on the 
merits and based on all of the evidence 
in the claims folder.

7.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of the claim.  38 C.F.R. § 3.655  (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).



